DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 15/689466, attorney docket MI22-7420. Application is assigned an effective filing date of 12/17/2012 based on parent application 13/16287’s filing date, and applicant is Micron Technology Inc.  Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on10/25/2021 is acknowledged. Claims 12-20 have been canceled by the applicant.

Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a method  of forming a three dimension memory structure that includes etching a hole through he array stack, the selector gate layer and a first insulating layer that stops on the conductive source layer where the etch selectivity of the first insulating layer to the conductive layer is at least 3:1.
Claims 2-11 depend form claim 1 and feature the same novel method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN A BODNAR/Examiner, Art Unit 2893